Citation Nr: 1136388	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-39 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastritis, claimed as a stomach disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to February 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for gastritis.

The Veteran contends that he currently suffers from gastritis, which began during his military service.  The Veteran's service treatment records document his complaints of stomach pain in August 1978.  The Veteran was diagnosed with probable gastritis and was prescribed medication.  Additionally, the Veteran's treatment records continued to show complaints and treatment for abdomen pain.  Furthermore, a scan performed in December 1985 revealed a 2.3 cm sclerotic border lesion in the left iliac bone.

The Veteran's private medical records were obtained.  A July 2006 hospital record showed that the Veteran complained of right, mid abdominal pain.  However, private medical records appear to be outstanding.  The Veteran indicated on the March 2007 Notice of Disagreement, that he was prescribed medication from Dr. Nolin to treat his stomach condition.  However, the Veteran's claims file only contains records from the Veteran's private physician through July 2006.  In light of the Veteran's statements, VA is on notice that private medical records may exist that are relevant to his claim for service connection for a stomach condition.  Accordingly, the Board finds that, on remand, efforts should be made to obtain any outstanding medical treatment records.  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed stomach condition, to include gastritis.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. If and only if there is evidence of a diagnosis of a stomach condition, to include gastritis, after the aforementioned records have been obtained, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his stomach condition.

3. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a stomach condition, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


